Citation Nr: 1606775	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  07-30 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right ankle disorder, to include as secondary to service-connected lumbar strain with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969 and from December 1978 to September 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously remanded by the Board in January 2013, December 2013, August 2014, and August 2015. 

The Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in July 2012.  A written transcript of this hearing has been associated with the record. 

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, right ankle strain with medial ankle tenderness and x-ray evidence of calcaneal and navicular enthesophyte is related to his military service.
 

CONCLUSION OF LAW

The criteria for entitlement to service connection for right ankle strain with medial ankle tenderness and x-ray evidence of calcaneal and navicular enthesophyte have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant service connection for right ankle strain with medial ankle tenderness and x-ray evidence of calcaneal and navicular enthesophyte herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604   (Fed. Cir. 1996) [(table)]. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At his Board hearing and in documents of record, the Veteran contends that he currently suffers from osteoarthritis affecting his right ankle due to cold weather exposure while serving in Germany and Colorado.  He further alleges that such is the result of his military duties and a fall he suffered during night training, in which he landed on his right side.  In this regard, the Veteran claims that he experienced pain in his ankles from running in boots.  He also reports that, during service, he started out as a mechanic and then moved into a recovery and truck driver and equipment operator where he did a lot of physical activities such as jumping off and on the wreckers and M-88s, running, bending, and squatting.  He believes that those duties caused some wear on his joints.  He also states that he tripped and fell in a pothole and landed on his right side while wearing all of his gear.  The Veteran alleges that, since his military discharge, he continues to experience pain in his right ankle.  As will be discussed below, the Board finds that service connection for the Veteran's claimed right ankle disorder is warranted on a direct basis.  The Board acknowledges that the Veteran has claimed that, in the alternative, such disorder was caused or aggravated by his service-connected lumbar strain with degenerative joint disease; however, as service connection is granted herein on a direct basis, the Board need not address such alternative theory of entitlement.

As an initial matter, the Board notes that the AOJ exhausted all efforts to locate the Veteran's complete service treatment records from his first period of service with negative results.  In cases such as these, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  38 U.S.C.A. § 5107(b); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).  Moreover, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

Service treatment records, including October 1979 enlistment and March 1997 retirement reports of examination and medical history, during the Veteran's second period of active service are negative for any complaints, treatment, or diagnoses relating to a right ankle disorder.  However, the Board resolves all doubt in his favor and finds that he had an in-service fall in Germany.  Such finding is consistent with the Agency of Original Jurisdiction's (AOJ's) award of service connection in a December 2014 rating decision for right wrist strain based on a September 2014 VA examiner's opinion that such disability was due to the in-service fall in Germany.

Post-service private treatment records from the Ledge Foot and Ankle Clinic dated in April 2011 included a diagnosis of osteoarthrosis of the ankle/foot.  On a September 2014 VA examination, the Veteran was diagnosed with right ankle strain as well as calcaneal and navicular enthesophytes.  Thus, the Veteran has a current disability of the right ankle. Therefore, the remaining question is whether there is a nexus, or link, between his current right ankle disability and his military service.    

In a July 2012 statement, N.T.H., a certified physician assistant, reported that the Veteran's records indicated that osteoarthritis was widespread throughout his skeletal frame prior to his retirement.  N.T.H. stated that with the stressors of the Veteran's service and with evidence of widespread osteoarthritis occurring elsewhere in his body, it was logical to conclude that this was present during and due to his service.  The N.H.T. opined that if the other arthritis was likely to have been caused from his service, this was equally likely.  

On June 2013 VA examination, the examiner noted that the Veteran was service-connected for degenerative/osteoarthritis of the spine, likely due to repetitive trauma involved with military service.  The examiner added that arthritis syndromes are body-wide, with predilections for certain joints.  The examiner stated that repetitive trauma of the lumbar spine would be likely to involve repetitive trauma to the lower extremities.  Thus, the examiner opined that it was likely that the Veteran would develop varying degrees of degenerative arthritis in the feet, knees, and hips.  Although the VA examiner did not provide an opinion regarding the Veteran's right ankle disorder, based on this opinion, in a November 2013 decision, the AOJ granted service connection for bilateral knee, right hip, and bilateral foot degenerative joint disease, as well as arthritis of the right 1st metatarsophalangeal.  

On September 2014 VA examination, the VA examiner reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with right ankle strain with a date of onset in the 1980's.  The examination revealed tenderness to the right medial ankle.  Furthermore, an x-ray revealed calcaneal and navicular enthesophytes.  The examiner noted that Veteran's reported history of falling on his right ankle while he was in Germany, for which was treated with a wrap and he was placed in quarters for six days.  He indicated that the pain in his right ankle has been constant.  The Veteran reported that this was also the onset of his right wrist pain.  The examiner found that the Veteran's right wrist sprain was as likely as not related to the Veteran's fall in Germany with its onset in Germany.  As a result of this opinion, in a December 2014 rating decision, the AOJ granted service connection for a right wrist strain.  However, as the VA examiner provided no opinion with respect to the etiology of the Veteran's current right ankle disorder, an addendum opinion was obtained in October 2015.  

In the October 2015 addendum, the VA examiner opined that it was as likely as not that the Veteran's current right ankle strain with medial ankle tenderness and x-ray evidence of calcaneal and navicular enthesophyte were due to the progression of a service-related fall while in Germany and ensued further and continued until the present time.  

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the evidence supports the Veteran's claim for service connection for right ankle strain with medial ankle tenderness and x-ray evidence of calcaneal and navicular enthesophyte.  The probative favorable opinion from the September 2014 VA examiner with an October 2015 addendum was based on a review of the claims file.  The opinion is factually accurate, properly acknowledges the Veteran's conceded in-service fall in Germany (which was the basis for the grant of entitlement to service connection for right wrist strain in the December 2014 rating decision), and contains a fully articulated rationale for the conclusions offered, to include an ample discussion regarding the progression of the Veteran's current right ankle disability.  Therefore, resolving all doubt in the Veteran's favor, service connection for right ankle strain with medial ankle tenderness and x-ray evidence of calcaneal and navicular enthesophyte is warranted.  



ORDER

Service connection for right ankle strain with medial ankle tenderness and x-ray evidence of calcaneal and navicular enthesophyte is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


